     Case 2:19-cv-01448-JAK-FFM Document 22 Filed 07/05/19 Page 1 of 2 Page ID #:174



 1    Douglas A. Gravelle (SBN 166110)
      Hinson Gravelle & Adair LLP
 2    28470 Avenue Stanford, Suite 350
      Valencia, CA 91355
 3    Telephone: (661) 294-0116
      Facsimile: (661) 294-0134
 4    gravelle@hinsongravelle.com
 5    Attorneys for Defendants Thrifty Oil Co. and
      Tesoro Refining & Marketing Company LLC
 6    (incorrectly identified as the non-existent
      legal entity “USA Gas” in the Complaint)
 7

 8
                            UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11
      JAMES RUTHERFORD, an individual, )          Case # 2:19-cv-01448-JAK-FFMx
                                             )
12                                           )    NOTICE OF PENDENCY OF
                   Plaintiff,                )    OTHER ACTION OR
13                                           )    PROCEEDING [L.R. 83-1.4.1]
            vs.                              )
14                                           )
      USA GAS, a business of unknown         )
      form; THRIFTY OIL CO., a California ))
15

16    corporation; and DOES 1-10, inclusive, )
                                             )
17                                           )
                   Defendants.               )
18                                           )
19

20                 Pursuant to Local Rule 83-1.4.1, defendants Thrifty Oil Co. and
21    Tesoro Refining & Marketing Company LLC hereby provide notice to the Court of
22    the case People of the State of California v. James Rutherford, et al., Riverside
23    County Superior Court Case #RIC 1902577 (“Riverside County Civil Enforcement
24    Action”) recently filed on April 24, 2019. A copy of the Complaint in the
25    Riverside County Civil Enforcement Action is attached hereto as Exhibit A. The
26    names, addresses and telephone numbers of plaintiff’s counsel in the Civil
27    Enforcement Action is set forth on the first page of Exhibit A.
28




                                              1
        Notice of Pendency of Other Action or Proceeding (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 22 Filed 07/05/19 Page 2 of 2 Page ID #:175



 1
                    It is alleged in the Riverside County Civil Enforcement Action that
 2
      James Rutherford (who is the Plaintiff in the present case before this Court) and his
 3
      counsel (many of whom who are also counsel in the present case before this Court)
 4
      “colluded, conspired and/or otherwise agreed to engage in an ADA lawsuit
 5
      scheme, designed to defraud, extract and/or extort money settlements from
 6
      Riverside County individuals and businesses, based on the fraud,
 7
      misrepresentations and false allegations contained in each and every one of the
 8
      federal ADA lawsuits [they filed].” The present case before this Court is an ADA
 9
      case filed by James Rutherford concerning a service station in Riverside County.
10
      Thus, the present case before this Court may be part of the ADA lawsuit scheme
11
      alleged in the Riverside County Civil Enforcement Action, and any findings in the
12
      Riverside County Civil Enforcement Action may bear upon the present case before
13
      this Court.
14
      Dated: July 5, 2019                    Hinson Gravelle & Adair LLP
15
                                             By: /s/ Douglas Gravelle
16
                                             Douglas Gravelle, Attorneys for Thrifty Oil
17                                           Co. and Tesoro Refining & Marketing
18
                                             Company LLC
19

20

21

22

23

24

25

26

27

28




                                              2
        Notice of Pendency of Other Action or Proceeding (2:19-cv-01448-JAK-FFMx)
